                            1:20-cv-01434-JES-JEH # 1          Page 1 of 9
                                                                                                    E-FILED
                                                                    Monday, 14 December, 2020 10:01:09 PM
                                                                               Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

LANELL GREENBERG,                                      )
                                                       )       JURY DEMAND
               Plaintiff,                              )
                                                       )       Case No. 20-CV-___
       v.                                              )
                                                       )
MCLEAN COUNTY UNIT SCHOOL                              )
DISTRICT NO. 5,                                        )
                                                       )
               Defendant.                              )


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, LANELL GREENBERG (hereinafter referred to as

“GREENBERG”), by and through her attorneys, Costigan & Wollrab, P.C., and for her

Complaint against the Defendant, MCLEAN COUNTY UNIT SCHOOL DISTRICT NO. 5, an

Illinois public school district, (hereinafter referred to as “UNIT 5”), states as follows:

I.     JURISDICTION

       1.      That this action is brought pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C. §2000e, et seq., which, together with 28 U.S.C. § 1331, vests this Honorable

Court with jurisdiction over this cause.

       2.      That GREENBERG has fully complied with all administrative prerequisites to the

filing of this suit. Namely, GREENBERG timely filed a “Charge of Discrimination” based on

gender and sexual discrimination and retaliation with the U.S. Equal Employment Opportunity

Commission (hereinafter referred to as the “EEOC”) and received a “Right to Sue Letter.” A true

and accurate copy of the “Right to Sue Letter” is attached hereto and incorporated herein as

“Plaintiff’s Exhibit A.”


                                             Page 1 of 9
                         1:20-cv-01434-JES-JEH # 1           Page 2 of 9




        3.     That this Complaint is being filed within ninety (90) days of GREENBERG’s

receipt of the aforementioned “Right to Sue Letter”.

II.     VENUE

        4.     That venue is properly placed in the U.S. District Court for the Central District of

Illinois, Peoria Division, pursuant to 28 U.S.C. § 1391(b). GREENBERG is a resident of

McLean County, Illinois and UNIT 5 conducts business and maintains a place of business in

McLean County, Illinois. Furthermore, the acts complained of herein occurred within the Peoria

Division.

III.    PARTIES

        5.     That GREENEBERG is a citizen of the United States, a female and a resident of

McLean County, Illinois; and is a legal adult over the age of eighteen (18).

        6.     That UNIT 5 is a public school district which is situated in McLean County,

Illinois.

        7.     That UNIT 5 is an employer within the meaning of Title VII of the Civil Rights

Act of 1964.

IV.     ALLEGATIONS

                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

        8.     GREENBERG was employed in various capacities with UNIT 5 beginning in the

2003-2004 school year. GREENBERG worked for UNIT 5 as a substitute teacher and then as a

special education teaching assistant. Then in August of 2008, GREENBERG worked as a school

administration manager. Thereafter, in January of 2012, GREENBERG accepted a position as

Administrative Assistant to the Superintendent of UNIT 5. In addition, GREENBERG acted as



                                           Page 2 of 9
                         1:20-cv-01434-JES-JEH # 1          Page 3 of 9




the Clerk of the Board of Education for the UNIT 5 School Board. GREENBERG remained

employed with UNIT 5 until she was forced to resign her position with UNIT 5 on October 26,

2018.

        9.     That during the fall of 2017 and up to the date that GREENBERG left her

position as Administrative Assistant to the Superintendent and Clerk of the Board of Education

to start a new position as Administrative Assistant to the Associate Principal of UNIT 5 in July

of 2018, GREENBERG was exposed to repeated comments and gestures of a sexually explicit

nature committed by the Executive Director of Human Resources, James Harden (hereinafter

“James Harden”); and was also exposed to retaliatory conduct by the Superintendent in concert

with members of the UNIT 5 School Board during times when GREENBERG was working and

attempting to perform her job duties for UNIT 5. In particular, GREENBERG was exposed to

harassment and retaliation after she opposed the unlawful employment practices of senior

management personnel of UNIT 5; and reported the unlawful conduct.

        10.    In particular, GREENBERG was exposed to comments and actions, including but

not limited to the following:

        a.     While walking past a large conference table, James Harden asked GREENBERG

to have the conference table delivered to Harden’s home so he could “make love on it to his

wife”; and then he proceeded to act out “making love” on the table by getting on the table in

front of GREENBERG;

        b.     James Harden referred to GREENBERG and other women in the UNIT 5 office

by his wife’s name; and further inquired of GREENBERG whether if he shared information

about some local food restaurants would that get him “laid”;

        c.     On multiple occasions while coming into GREENBERG’s office, James Harden



                                           Page 3 of 9
                        1:20-cv-01434-JES-JEH # 1          Page 4 of 9




would take candy from GREENBERG’s candy dish and then as he was eating a Hershey’s

Chocolate Kiss, Harden made gestures with his mouth and comments of a sexually explicit

nature to GREENBERG; which comments and gestures were of a sexual nature and were

offensive to GREENBERG and other female employees of UNIT 5;

       d.     Otherwise made derogatory and sexually suggestive comments and gestures

toward GREENBERG during work hours; and

       e.     The Superintendent, after being advised by GREENBERG and other UNIT 5

personnel of the foregoing conduct committed by James Harden, imposed different workplace

rules on GREENBERG unlike those imposed on other employees of UNIT 5 who had not made

complaints of sexual harassment and hostile work environment.

       11.    That GREENBERG reported the conduct and comments of James Harden to

persons who had supervisory authority over James Harden, including but not limited to Barry

Hitchins, Board President of the School Board of UNIT 5.

       12.    That the comments and gestures and actions of James Harden toward

GREENBERG were unwanted, intentional, harassing and discriminatory to GREENBERG.

       13.    That as a consequence of the actions of James Harden and the failure of UNIT 5

to address the concerns and complaints raised by GREENBERG; and due to the ongoing

harassment and work place discrimination issues occurring in GREENBERG’s workplace,

GREENBERG was forced to request a transfer from her position as the Administrative Assistant

to the Superintendent of UNIT 5 and Clerk of the Board of Education.

       14.    GREENBERG went to another position with UNIT 5 in hopes of eliminating her

exposure to the ongoing discrimination, harassment and retaliation. However, despite

GREENBERG’s move to the other position with UNIT 5; GREENBERG’s complaints were not



                                          Page 4 of 9
                          1:20-cv-01434-JES-JEH # 1           Page 5 of 9




addressed and the workplace harassment and retaliation continued; in particular when

GREENBERG was communicating with the Office of the Superintendent or members of the

School Board.

        15.     GREENBERG was forced to resign her position with UNIT 5 on October 26,

2018 because of: i) the work environment at UNIT 5, the failure of UNIT 5 to take action to stop

the discriminatory actions in the workplace; and due to retaliation occurring as a consequence of

GREENBERG’s opposition to the unlawful conduct of senior management employees of UNIT

5 and her reports of sexual harassment against James Harden.

        16.     Under Title VII of the Civil Rights Act of 1964, it is unlawful for a public or

private employer to discriminate, limit, segregate, or classify employees on the basis of sex. Such

unlawful discrimination includes, but is not limited to, acts of sexual harassment, discrimination

and retaliation for rebuking and or reporting and resisting sexual harassment.

        17.     UNIT 5 has violated Title VII of the Civil Rights Act of 1964 in the following

ways:

        a.      Allowed James Harden and other supervisory personnel of UNIT 5 to remain in

the workplace despite their commission of unlawful discrimination of a sexual nature;

        b.      Allowed James Harden, the Superintendent of UNIT 5 and other supervisory

personnel of UNIT 5, including members of the UNIT 5 School Board to intimidate and

otherwise create work environment issues that interfered with GREENBERG’s ability to

continue to perform her job duties at UNIT 5 due to issues created in GREENBERG’s work

environment;

        c.      Failed to provide GREENBERG a work environment free of sexual harassment;

        d.      Caused GREENBERG to have to leave her position as Administrative Assistant



                                            Page 5 of 9
                           1:20-cv-01434-JES-JEH # 1         Page 6 of 9




to the Superintendent; and start a new position at UNIT 5 in an attempt to try and alleviate the

harassment and discrimination and retaliation directed toward GREENBERG by UNIT 5

personnel;

        e.      Failed to address issues that continued to occur in GREENBERG’s workplace at

UNIT 5 on and after GREENBERG transferred to a different position at UNIT 5;

        f.      Otherwise retaliated against GREENBERG which led to GREENBERG being

forced to resign her position with UNIT 5 on October 26, 2018.

        18.     At all times relevant herein, GREENBERG was a member of a protected class by

virtue of her sex and was meeting the legitimate business expectations for employees of UNIT 5.

Additionally, GREENBERG was discriminated against due to her gender and similarly situated

male colleagues were treated more favorably in the workplace.

        19.     As a result of the violations of Title VII of the Civil Rights Act of 1964 by UNIT

5, GREENBERG has been damaged. GREENBERG’s damages include, but are not limited to,

compensatory damages in an amount necessary to compensate her as provided under the

provisions of Title VII.

         COUNT I – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT’S
         PROHIBITION AGAINST GENDER DISCRIMINATION AND SEXUAL
                               HARASSMENT

        1.-19. GREENBERG incorporates Paragraphs One (1) through Nineteen (19), above, in

this Count I as if fully set forth, below.

        20.     That at all times relevant to the matters set forth herein, GREENBERG was

meeting the legitimate business expectations of UNIT 5; though the actions of senior

management personnel of UNIT 5 and the hostile environment created by senior management

personnel of UNIT 5 interfered with GREENBERG’s work performance.



                                             Page 6 of 9
                         1:20-cv-01434-JES-JEH # 1            Page 7 of 9




       21.     As a result of the foregoing acts of senior management personnel of UNIT 5,

GREENBERG was forced to resign from her position with UNIT 5.

       22.     That UNIT 5 senior management personnel knew that and showed reckless

disregard for the matter of whether UNIT 5’s conduct violated the protections afforded to

GREENBERG under Title VII of the Civil Rights Act of 1964.

       23.     As a result of the unlawful and willful acts complained of herein, GREENBERG

has suffered compensatory damages including, but not limited to, lost wages and lost employee

benefits, including, but not limited to, insurance, pension benefits, and other related

compensation benefits, and has incurred attorney’s fees and other expenses related thereto.

       WHEREFORE, the Plaintiff, LANELL GREENBERG, respectfully prays that this

Honorable Court enter a judgment in favor of GREENBERG and against the Defendant,

MCLEAN COUNTY UNIT SCHOOL DISTRICT NO. 5; and further prays for the granting of

the following relief:

       A.      Reinstatement to her position with all back-pay, employee benefits, and pension

               benefits restored;

       B.      An award of front-pay and all prospective lost benefits in the event that no

               comparable position is available; and

       C.      Compensatory and liquidated damages, including attorney’s

       fees and costs, in an amount that will fully and fairly compensate her for her

       injuries and damages, including, but not limited to, back-pay, front-pay, employee

       benefits and other emoluments of employment, and for any and all further relief

       that this Honorable Court deems equitable and just.




                                            Page 7 of 9
                          1:20-cv-01434-JES-JEH # 1           Page 8 of 9




              COUNT II – RETALIATION UNDER THE CIVIL RIGHTS ACT

        1.-19. GREENBERG incorporates Paragraphs One (1) through Nineteen (19), above, in

this Count II as if fully set forth, below.

        20.     In response to GREENBERG’s reports of sexual harassment, she was subjected to

verbal harassment and a hostile work environment, including but not limited to senior

management personnel, including but not limited to the Superintendent and key members of the

UNIT 5 School Board undermining GREENBERG and interfering with GREENBERG’s work

performance as a result of GREENBERG’s reports and complaints about the hostile work

environment at UNIT 5; and GREENBERG’s reports and complaints of the conduct of James

Harden and senior management personnel of UNIT 5.

        21.     Subsequent to GREENBERG’s reports of sexual harassment and hostile work

environment and continuing through the date of her forced resignation, GREENBERG was

subjected to a hostile work environment, gender discrimination and retaliation by senior

management personnel of UNIT 5 and key members of the UNIT 5 School Board.

        22. The outrageous conduct of the senior management personnel of UNIT 5 as described

above was done with malice and with a conscious disregard for GREENBERG’s rights; and with

the intent, design and purpose of injuring GREENBERG.

        23.     UNIT 5, through its officers and agents, authorized, condoned and/or ratified the

unlawful conduct opposed by GREENBERG.

        24.     As a result of the unlawful and willful acts complained of herein, GREENBERG

has suffered compensatory damages including, but not limited to, lost wages and lost employee

benefits, including, but not limited to, insurance, pension benefits, and other related

compensation benefits, and has incurred attorney’s fees and other expenses related thereto.



                                              Page 8 of 9
                         1:20-cv-01434-JES-JEH # 1            Page 9 of 9




       WHEREFORE, the Plaintiff, LANELL GREENBERG, respectfully prays that this

Honorable Court enter a judgment in favor of the Plaintiff and against the Defendant, MCLEAN

COUNTY UNIT SCHOOL DISTRICT NO. 5; and further prays for the granting of the

following relief:

       A.      Reinstatement to her position with all back-pay, employee benefits, and pension

               benefits restored;

       B.      An award of front-pay and all prospective lost benefits in the event that no

               comparable position is available; and

       C.      Compensatory and liquidated damages, including attorney’s

       fees and costs, in an amount which will fully and fairly compensate her for her

       injuries and damages, including, but not limited to, back-pay, front-pay, employee

       benefits and other emoluments of employment, and for any and all further relief

       that this Honorable Court deems equitable and just.

            PLAINTIFF, LANELL GREENBERG, DEMANDS TRIAL BY A JURY

                         ON ALL COUNTS OF THIS COMPLAINT.

                                                       Respectfully Submitted,

                                                       Plaintiff, LANELL GREENBERG,

                                                              /s/ Dawn L. Wall

                                                       By: _________________________
                                                              Ms. Dawn L. Wall
                                                              ARDC No. 6196948
                                                              Costigan & Wollrab, P.C.
                                                              308 East Washington Street
                                                              Bloomington, Illinois 61701
                                                              Telephone: (309) 828-4310
                                                              dwall@cwlawoffice.com




                                           Page 9 of 9
